Weaver, J.—
This controversy involves the division fence between land owned by Louisa Hahn and other land owned by the heirs of John Lumpa, deceased. On the application of Mrs. Hahn, the township trustees met and made an order prescribing the portions of the fence which the re-1 spective parties should be required to maintain. This order was entered June 3, 1903. On August 1, 1903, the Lumpa heirs filed with the township clerk an appeal bond- bearing date June 26, 1903. Thereafter a transcript of the proceedings was certified'by the township clerk and filed with the clerk of the district court. On the hearing in the district court, the plaintiff objected to the jurisdiction of said court, on the ground that the appeal had not been taken in time. This objection was overruled, and judgment was entered confirming the division of the fence, but modifying the order of the trustees as to the taxation of costs. Both parties appeal.
The statute (Code, section 2369) provides that appeals from orders and decisions of the fence viewers shall be taken in the manner in which appeals are taken from justices’ courts. Appeals from justices of the peace are effected by filing a proper bond within twenty days from the date of the order for judgment appealed from. Code, sections 4548, 4552. Brown v. Beesett, 13 Iowa, 185; McKeever v. Horine, 12 Iowa, 227; Martin v. Crocker, 62 Iowa, 328. It is too clear, therefore, to require argument that the bond in this case, which bears date twenty-three days after the entry of the order or decision complained of, and not filed for nearly *724two months after such date, was entirely too late, and the district court was wholly without jurisdiction to entertain the appeal. The plaintiff’s objection to the jurisdiction and her motion to dismiss the appeal should have been sustained.
It follows that the judgment of the district court must be reversed on plaintiff’s appeal, and cause remanded for further proceedings in harmony with this opinion. The conclusion we have announced renders unnecessary any consideration of the defendant’s appeal, which has reference-solely to the taxation of costs, and the same is dismissed. The costs of this court will be taxed to the defendants.— Reversed.